Jenkins, P. J.
This case is controlled by the ruling of this court in Smith v. City of Atlanta, 21 Ga. App. 172, 173 (93 S. E. 1022), where the allegations of negligence were almost, if not quite, identical. The amendment to the petition, setting up negligence on the part of the city, in that it failed to observe and enforce the provisions of the ordinance made by itself for the guidance and control of its citizens, relative to the kind and character of materials with which it would permit certain sidewalks to be constructed, fails to indicate that the defendant was thus guilty of negligence per se by exposing the plaintiff to unnecessary peril or danger, and fails to show how or why the wood-block material actually used in the construction was of such character as to render the sidewalk inherently hazardous or unsafe to pedestrians, so as to constitute the proximate cause of the injury. The court did not err in sustaining defendant’s motion in the nature of a general demurrer and dismissing the petition.

Judgment affirmed.


Stephens and Bell, JJ., concur.